UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6361


TYRONE LAMAR ROBERSON, a/k/a Tyrone L. Roberson,

                     Plaintiff – Appellant,

v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; COMMISSIONER JON
E. OZMINT, etc & al of Lee Correctional Inst.; SCDC OFFICE
OF GENERAL COUNSEL,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:09-cv-01333-CMC)


Submitted:   September 28, 2010           Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lamar Roberson, Appellant Pro Se. Joseph Parker McLean,
CLARKE, JOHNSON, PETERSON, & MCLEAN, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone    Lamar      Roberson         appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              We

have     reviewed     the    record          and     find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Roberson       v.    South       Carolina,       No.    8:09-cv-01333-CMC

(D.S.C.    Feb.     24,     2010).           We    deny     Robinson’s    motions    for

appointment of counsel and for a transcript.                          We dispense with

oral   argument     because           the    facts    and    legal    contentions    are

adequately    presented          in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                               2